DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of group I (claims 1-8) in the reply filed on 3/16/2022 is acknowledged.  Claims 9-15 and 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and III, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2022.  However, the arguments are not found to be persuasive.  The inventions are independent or distinct, each from the other because: Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination, claims 1-8, do not require a manifold lid, a manifold insert, and a manifold base.  The subcombination, claims, 9-15, has separate utility such as defining a plurality of fluid flow paths and the fluidic manifold assembly being the well plate, whereas the combination the manifold assembly of claim 1 is fitted to the well plate and is separate, and could be detachable.  The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the invention I, claims 1-8, can be used to practice another and materially different process fitting the fluidic manifold assembly to the well-plate without the construct positioned within.  Further, the method as claimed invention III, claims 16-20, can be practiced by another materially different apparatus such as a manifold assembly fitted to the array of wells and invention III teaches that the fluidic manifold assembly is attached to the well plate.  Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the invention II, claims 9-15, can be practiced by a materially different process such as manually coupling the fluidic manifold assembly to a fluid source. Further, the method as claimed invention III, claims 16-20, can be practiced by another materially different apparatus such as the fluidic manifold assembly is configured to be to the well-plate.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  The inventions require a different field of search because inventions I, II, and III of the well-plate assembly, the fluidic manifold assembly for a well-plate assembly, and the method of perfusing a construct within a well of a well-plate with a fluid, respectively have different classifications. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2019, 6/22/2021, and 9/7/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending with claims 1-8 being examined and claim 9-20 are withdrawn.

Claim Objections 
Claim 4 is objected to because of the following informalities:  reads “the plurality of fluid inlets and the plurality of fluid outlets a fluid source and a collection location respectively” should read as “the plurality of fluid inlets and the plurality of fluid outlets to a fluid source and a collection location respectively” in lines 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (US 20060110822 A1; hereinafter “Robbins”).  
Regarding claim 1, Robbins teaches a well-plate assembly (Robbins; Abstract; a multi-well platform) comprising: 
a well-plate defining an array of wells (Robbins; para [33]; Fig. 1, 4; perfusion unit 12 is a multi-well plate including a plurality of main chambers or wells 18); and 
a fluidic manifold assembly fitted to the array of wells and configured to direct a fluid into each well of the well-plate (Robbins; para [33, 34]; Fig. 1, 4; fluid source unit 14 are preferably configured and dimensioned to be removably coupled to pumping unit 16…plurality of fluid reservoir chambers or wells 20 to store fluid… each main chamber or well 18 is in fluid communication with a corresponding individual fluid reservoir chamber 20; examiner notes the fluidic manifold assembly is interpreted as the fluid source unit and the pumping unit). 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Robbins teaches the well-plate assembly of claim 1, wherein the fluidic manifold assembly comprises a plurality of fluid inlets and a plurality of fluid outlets (Robbins; para [35]; Fig. 3, 4; an inlet tube 47 and an outlet tube 49).
Regarding claim 3, Robbins teaches the well-plate assembly of claim 2, wherein a fluid inlet of the plurality of fluid inlets and a fluid outlet of the plurality of fluid outlets are directed into each of the wells (Robbins; para [35]; Fig. 1, 3, 4; pumping unit 16 comprises an array of fluid connectors and/or hardware components to fluidly connect each main chamber 18 with each fluid reservoir chamber 20).
Regarding claim 4, Robbins teaches the well-plate assembly of claim 2, wherein the fluidic manifold assembly comprising a plurality of fittings coupled to the plurality of fluid inlets and the plurality of fluid outlets (Robbins; para [35]; flexible tubing 40 and interposed between an inlet tube 47 and an outlet tube 49), and configured to fluidly couple the plurality of fluid inlets and the plurality of fluid outlets a fluid source and a collection location respectively (Robbins; para [50]; Fig. 4; an inlet tube 47 and an outlet tube 49 to pump or direct fluid flow in one direction from the fluid reservoir chambers 20 of fluid source unit 14 toward the main chambers 18 of perfusion unit 12).
Regarding claim 5, Robbins teaches the well-plate assembly of claim 1, wherein the fluidic manifold assembly comprises: 
a manifold lid (Robbins; para [33, 35]; perfusion unit 12); 
a manifold insert defining a plurality of fluid flow paths (Robbins; para [35]; Fig. 1, 4; pumping unit 16 comprises an array of fluid connectors); and 
a manifold base (Robbins; para [33, 35]; fluid source unit 14), wherein the manifold insert is positioned between the manifold lid and the manifold base (Robbins; para [34]; Fig. 1; perfusion unit 12 and fluid source unit 14 are preferably configured and dimensioned to be removably coupled to pumping unit 16).
Regarding claim 7, Robbins teaches the well-plate assembly of claim 1, wherein the fluidic manifold assembly is configured to direct the fluid away from each of the wells (Robbins; para [35]; Fig. 4; each main chamber 18 of perfusion unit 12 which fluidly connects to return pathway 25 pumping unit 16 to provide for fluid return to the fluid source unit 14 from the perfusion unit 12).
Regarding claim 8, Robbins teaches the well-plate assembly of claim 1, further comprising a transwell positioned within the well of the well-plate (Robbins; para [37]; Fig. 4; three-dimensional scaffold 22 may be coupled, molded, bonded, synthesized, or otherwise attached to the main chamber 18) and wherein: 
the fluidic manifold assembly comprises: 
a plurality of fluid flow paths (Robbins; para [34]; Fig. 1, 3; pumping unit 16) including an inlet fluid flow path and an outlet fluid flow path (Robbins; para [35]; Fig. 4; an inlet tube 47 and an outlet tube 49) and a plurality of hypotubes (Robbins; para [35]; Fig. 4; flexible tubing 40), wherein a hypotube includes an inlet hypotube fluidly coupled to the inlet fluid flow path and an outlet hypotube fluidly coupled to the outlet fluid flow path (flexible tubing 40 and interposed between an inlet tube 47 and an outlet tube 49), wherein the inlet hypotube directs the fluid into the transwell and the outlet hypotube removes the fluid that passes through the transwell and into the well of the well-plate (Robbins; para [35]; Fig. 3, 4; an inlet tube 47 and an outlet tube 49 to pump or direct fluid flow in one direction from the fluid reservoir chambers 20; examiner notes the inlet tube pumps the fluid into the scaffold and overflow from the outlet tube is returned by fluid return pathway 19, thus the outlet tube passes the fluid from the scaffold/transwell to the main chamber/well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Simmons et al (US 20170248583 A1; hereinafter “Simmons”). 
Regarding claim 6, Robbins teaches the well-plate assembly of claim 5, with the manifold insert and manifold base.  
 Robbins does not teach the manifold insert comprises one or more alignment recesses and the manifold base comprises one or more alignment projections configured to be positioned within the one or more alignment recesses of the manifold insert to align the manifold insert with the manifold base.
However, Simmons teaches an analogous art of a microfluidic device (Simmons; Abstract) comprising a manifold insert (Simmons; para [87]; Fig. 1a; flow cell culture layer 150) comprises one or more alignment recesses (Simmons; para [88]; Fig. 1a; mating parts 180b) and the manifold base (Simmons; para [87]; Fig. 1a; flow base block 170) comprises one or more alignment projections (Simmons; para [88]; Fig. 1a; mating parts 180a) configured to be positioned within the one or more alignment recesses of the manifold insert to align the manifold insert with the manifold base (Simmons; para [88]; Fig. 1a; alignment of the modules is achieved using corresponding mating parts).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the manifold insert and manifold alignment of Robbins to comprise one or more alignment recesses and one or more projections as taught by Simmons, because Simmons teaches that the mating parts align the modules (Simmons para [88]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                          

/Benjamin R Whatley/Primary Examiner, Art Unit 1798